Exhibit 10.5

 

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
OF GUARANTORS (this “Amendment”) is dated as of March 5, 2008, and entered into
by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS INC.
and its Subsidiaries listed on the signature pages hereof (collectively,
“Borrowers”), the banks and other financial institutions signatory hereto that
are parties as Lenders to the Credit Agreement referred to below (the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent and collateral
agent (in such capacity, the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Third Amended and Restated Credit Agreement dated as of January 5,
2007, as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of May 25, 2007, that
certain Second Amended and Restated Credit Agreement and Consent of Guarantors
dated as of September 18, 2007, and that certain Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of January 16, 2008 (as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Any terms defined in the Credit
Agreement and not defined in this Amendment are used herein as defined in the
Credit Agreement;

 

Whereas, the Borrowers have requested an amendment to the Credit Agreement to
replace the minimum EBITDA covenant set forth in Section 7.24 of the Credit
Agreement with a fixed charge coverage ratio; and

 

Whereas, the Majority Lenders and the Agent are willing to agree to the
amendment requested by the Borrowers, on the terms and conditions set forth in
this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Majority Lenders, and the Agent
agree as follows:

 


1.     AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND UPON THE
TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE REPRESENTATIONS AND
WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS AMENDMENT, THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


1.1   AMENDMENT TO SECTION 7.24.  SECTION 7.24 SHALL BE AMENDED BY DELETING SUCH
SECTION AND REPLACING IT WITH THE FOLLOWING:


 

7.24         Fixed Charge Coverage Ratio.  If a Minimum Liquidity Event shall
occur and be continuing, Fleetwood shall not have permitted the Fixed Charge
Coverage Ratio for the four quarter period ending as of the last day of any
Fiscal Quarter (for which an annual or quarterly compliance certificate has been
delivered pursuant to Section 5.2(e)), beginning with the Fiscal Quarter ending
in January, 2008, to be less than the correlative ratio indicated below opposite
each such period:

 

Fiscal Quarter

 

Fixed Charge Coverage Ratio

 

Four quarter period through Fiscal Quarter ending in January 2008

 

0.15:1.0

 

Four quarter period through Fiscal Quarter ending in April 2008

 

0.15:1.0

 

Four quarter period through Fiscal Quarter ending in July 2008

 

0.15:1.0

 

Four quarter period through Fiscal Quarter ending in October 2008

 

0.15:1.0

 

Four quarter period through Fiscal Quarter ending in January 2009

 

0.45:1.0

 

Four quarter period through Fiscal Quarter ending in April 2009

 

0.75:1.0

 

Four quarter period through Fiscal Quarter ending in July 2009 and each Fiscal
Quarter ending in July, October, January and April thereafter

 

1.1:1.0

 

 

1.2           Amendment to Section 7.28.  Section 7.28 shall be amended by
adding a new subsection (d) and a new subsection (e) to read as follows:

 

“(d)         On or before May 1, 2008, Borrowers shall deliver to the Agent a
revised Schedule 6.11 to the Credit Agreement designating additional
parcel(s) of Real Property owned by a Borrower with a fair market value of at
least $2,990,000 as Mortgaged Property and “boot collateral” (as designated on
such Schedule 6.11) and thereby increase the aggregate value of all “boot
collateral” to at least $27,990,000, such parcel(s) and the value thereof to be
satisfactory to the Agent (and if required by the Agent, Borrowers shall have
delivered a recent appraisal for each such parcel in form and substance and by
an appraiser satisfactory to the Agent) and shall have delivered to the Agent
and the Collateral Agent (A) duly executed and acknowledged amendments to the
existing Mortgages or a new Mortgage, in each case to the extent necessary under
applicable law, in the reasonable judgment of the Agent, to create a valid,
enforceable and first priority Lien thereon in proper form for recording in all
appropriate places in all applicable jurisdictions, (B) title policies (or
endorsements to the existing title policies for the benefit of the Agent) as
reasonably requested by the Agent, assuring the Agent that such Mortgages
constitute first priority mortgage liens subject only to Permitted Liens under
clauses (a), (b), (d) and (e) of

 

2

--------------------------------------------------------------------------------


 

the definition of Permitted Liens, and (C) if requested by the Agent, opinions
of counsel as to such matters as reasonably requested by the Agent.  Such
additional parcels shall not constitute Term Loan Collateral or Real Estate
Subfacility Assets, but shall be additional Collateral for the Obligations.

 

(e)           Subject to Section 2.8 and Section 7.28(d), each parcel of Real
Estate listed on Schedule 6.11 attached hereto and identified thereon as
“Mortgaged Property” shall remain subject to the Mortgage with respect to such
property that is in place as of May 1, 2008.

 

1.3           Amendment to Schedule 6.11.  Schedule 6.11 shall be amended, with
respect to Mortgaged Properties, as set forth on Schedule 6.11 attached hereto,
with such changes as shall be approved by the Agent pursuant to Section 7.28
hereof.  Except as amended hereby, the existing Schedule 6.11 shall remain in
full force and effect.

 


2.     REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS.  IN ORDER
TO INDUCE THE MAJORITY LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH
OF FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH LENDER AND THE
AGENT THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


2.1   POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT OF
GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


 


2.2   CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN
RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN PARTIES.


 


2.3   NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF THE
OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS
AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION OF
THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY
REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR
(D) ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY
CONSENT OR APPROVAL OF ANY PERSON.


 


2.4   EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A PARTY
THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.  THE
AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND ENFORCEABLE
FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.

 

3

--------------------------------------------------------------------------------


 


2.5   NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


2.6   NO MATERIAL ADVERSE EFFECT.  NO EVENT HAS OCCURRED THAT HAS RESULTED, OR
COULD REASONABLY BE EXPECTED TO RESULT, IN A MATERIAL ADVERSE EFFECT.


 


2.7   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


3.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT, AND THE
CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND WHEN
SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE AGENT
(BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:


 


3.1   CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


 


3.2   NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


3.3   DELIVERY OF DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT.


 


3.4   CLOSING FEE.  FLEETWOOD SHALL HAVE PAID TO THE AGENT, FOR THE PRO RATA
ACCOUNT OF ALL LENDERS THAT HAVE EXECUTED THIS AMENDMENT ON OR BEFORE 4:00 PM
PACIFIC TIME ON MARCH 5TH, 2008, THE CLOSING FEE AS DESCRIBED AND IN THE AMOUNT
SET FORTH IN THE FEE LETTER, DATED AS OF THE DATE HEREOF, BETWEEN FLEETWOOD AND
THE AGENT.


 


4.     EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE
DATE”) ON THE DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3.


 


5.     EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN DOCUMENT. 
FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.

 

4

--------------------------------------------------------------------------------


 


6.     EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH
OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT
PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


 


7.     APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED THAT THE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


 


8.     NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY.


 


9.     COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE AGREEMENT OF
THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF ANY LOAN
DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT,
AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE
OBLIGATIONS OF ANY LOAN PARTY.


 


10.   CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET OR
CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:

FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF

 

S-1

--------------------------------------------------------------------------------


 

 

PENNSYLVANIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

  /s/ Boyd R. Bowman

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

GUARANTOR

FLEETWOOD ENTERPRISES, INC., as the Guarantor

 

 

 

 

 

By:

  /s/ Boyd R. Bowman

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

BANK OF AMERICA, N.A., as the Agent and
as a Lender

 

 

 

 

 

By:

  /s/ Todd Eggertsen

 

Name:

Todd Eggertsen

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender

 

 

 

 

 

By:

  /s/ Juan Barrera

 

Name:

Juan Barrera

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as a Lender

 

 

 

 

 

By:

  /s/ Jang Kim

 

Name:

Jang Kim

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

TEXTRON FINANCIAL CORPORATION,
as a Lender

 

 

 

 

 

By:

  /s/ Nobert Schmidt

 

Name:

Nobert Schmidt

 

Title:

Senior Account Executive

 

S-7

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as
a Lender

 

 

 

 

 

By:

  /s/ Robin L. Arriola

 

Name:

Robin L. Arriola

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-9

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 5th day of March, 2008.

 

 

GUARANTORS

FLEETWOOD ENTERPRISES, INC.

FLEETWOOD CANADA LTD.

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

By:

  /s/ Boyd R. Bowman

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

S-10

--------------------------------------------------------------------------------


 

Schedule 6.11

 

(See attachment)

 

S-11

--------------------------------------------------------------------------------